Citation Nr: 1727214	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  06-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent since March 21, 2005, for right knee laxity and instability.

2.  Entitlement to an initial rating in excess of 10 percent since March 21, 2005, for right knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent since March 21, 2005, for left knee laxity and instability.

4.  Entitlement to an initial rating in excess of 10 percent since March 21, 2005, for left knee patellofemoral syndrome.

5.  Entitlement to an initial rating in excess of 10 percent since March 21, 2005, for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial rating in excess of 30 percent since March 21, 2005, for migraine cephalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from November 1998 to March 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2006, September 2006, and April 2008 decisions of the Detroit, Michigan, Regional Office (RO). In October 2010 and May 2016, the Board remanded the appeal to the RO for additional action.


FINDINGS OF FACT

1.  The Veteran's right and left knee disability has each been shown to be manifested by no more than pain, feelings of giving way, swelling, cramping, aching, stiffness, tenderness to palpation, warmth, redness, flare-ups, fatigability, lack of endurance, deformity, incoordination, decreased speed of motion of the joint; difficulty using the stairs, pain when standing or sitting for prolonged periods, and difficulty driving; subluxation, dislocation, locking, crepitus, laxity, effusion, instability, and limitation of extension to 10 degrees and limitation of flexion to 90 degrees with pain; and medial tibial stress syndrome which caused occasional mild anterior lower leg pain.


2.  The Veteran's GERD caused daily heartburn, feeling full, bloating, loose stools, sleep disturbance at least four times per year, weekly nausea, monthly constipation, daily reflux, daily regurgitation, constant abdominal discomfort, substernal pain, epigastric pain, vomiting less than once per week, water brash, globus, and bright red blood with bowel movements.

3.  The Veteran's migraine disorder caused prostrating headaches which occurred up to 6 to 7 times per month and lasted up to 1.5 weeks each and which caused symptoms of radiating pain, throbbing, sleep disturbance, photophobia, phonophobia, visual blurring, seeing spots, and nausea.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, since March 21, 2005, for right knee episodes of locking, pain, and effusion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5261 (2016).

2.  The criteria for a rating of 20 percent, since March 21, 2005, for left knee episodes of locking, pain, and effusion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5261 (2016).

3.  The criteria for a rating in excess of 10 percent, since March 21, 2005, for right knee laxity and instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for a rating in excess of 10 percent, since March 21, 2005, for left knee laxity and instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

5.  The criteria for a rating in excess of 10 percent, since March 21, 2005, for right knee patellofemoral syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5262 (2016).

6.  The criteria for a rating in excess of 10 percent, since March 21, 2005, for left knee patellofemoral syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5262 (2016).

7.  The criteria for a rating of 30 percent, since March 21, 2005, for GERD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.20, 4.114, Diagnostic Code 7346 (2016).

8.  The criteria for a rating of 50 percent, since March 21, 2005, for migraine cephalgia have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Knees

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints 

and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

The average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees. 38 C.F.R. § 4.71, Plate II.

Traumatic arthritis is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016). Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. Note (1) states: The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2) states: The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).


Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016). 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  

Diagnostic Code 5261 provides ratings based on limitation of the extension of the leg. Limitation of extension to 5 degrees warrants a noncompensable rating. Extension limited to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a 20 percent rating. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

On a January 2005 report of medical history at service separation, the Veteran reported bilateral knee subluxation, daily pain, feeling that her knees were going to give out, swelling, and cramping. In July 2005, the Veteran was afforded a VA examination. The Veteran reported that she was previously told she had crepitus in both knees, that her knees swell, ache, and are sore, and that her right knee feels like it is going to give way. She also reported swelling and aching. On examination her right knee was tender to palpation, she had mild patella laxity, range of flexion was 0 to 140 degrees bilaterally without pain, and she had no instability.

An April 2006 VA treatment record states that the Veteran had a valgus knee deformity, laxity of the collaterals of the right knee, and mild crepitus of the right knee. In a July 2006 statement, the Veteran wrote that her knees bothered her on a daily basis. She stated that after standing for more than 30 minutes, her knees ache, swell, and tighten up. She also reported that her knees sometimes make a squeaking-like noise and "feel very loose." She stated that working as a cashier was difficult, as is shopping and performing chores. She reported difficulty using the stairs as her knees would become painful and it felt like her knees were going to give way. 

An October 2006 VA treatment record states that the Veteran had knee pain that worsened with activity and cold or damp weather. Her knees were stiff until midday, she had swelling lasting 3-4 days, and they ached on a daily basis. A July 2007 VA treatment record states that the Veteran had swelling, pain, and warmth in her knees. Her symptoms worsened with cold weather, as the day progressed, or with activity. The clinician noted that she had some left knee effusion. 

In December 2007, the Veteran was afforded a VA examination. She reported constant bilateral knee pain associated with weakness, stiffness, swelling, giving way, fatigability, and lack of endurance. She reported flare-ups lasting at least 2-3 days and occurring on a daily to weekly basis and which resulted from bending, walking, the weather, and overuse, and that the flare-ups improved with rest and medication. On examination she had no swelling, no pain, no crepitus, no tenderness to palpation, and no laxity in either knee. She had range of motion from 0 degrees to 140 degrees without pain and there was no change in the range of motion following repeated use testing or on passive motion. The examiner stated that during a flare-up or after repeated use, the effective functional range of motion for the bilateral knees was limited to 10 degrees of extension and 90 degrees of flexion due to increased pain and soreness.

A January 2008 VA treatment record states that the Veteran had knee pain that worsened with activity and was better with rest. She had crepitus in both knees and pain with a patellar grind. A February 2008 VA treatment record states that the Veteran had slight medial lateral instability of the knee. Another February 2008 VA treatment record states that the Veteran had osteoarthritis and diagnosed patella femoral pain. The clinician noted that the Veteran's knee pain varied as to whether the right or left was worse. The pain was increased by walking for more than 25 minutes, standing for more than 10-15 minutes, squatting, rising from and sitting in a chair, and using the stairs. A January 2009 VA treatment record states that the Veteran had crepitus in both knees.

In January 2011, the Veteran was afforded a VA examination. The examiner reported that both knees had a deformity, instability, pain, stiffness, weakness, incoordination, decreased speed of motion of the joint, daily episodes of dislocation or subluxation, weekly episodes of locking, effusion, warmth, redness, swelling, and tenderness. She was able to stand for 15-30 minutes and walk between 0.25-1 mile. On examination, she had crepitus, tenderness, guarding of movement, subpatellar tenderness, and no instability. She had left and right knee range of motion from 0 to 140 degrees with pain, pain following repeated use testing, and no additional limitation of motion after repeated use. There was no ankylosis. X-ray studies completed at that time indicated that both knees were normal. The examiner also stated that the Veteran's bilateral knee disability impacted her daily activities, including chores, shopping, exercise, sports, recreation, traveling, and driving.

A July 2015 VA treatment record states that the Veteran had mild medial instability of the knees. A June 2016 private treatment record states that the Veteran had constant aching in the knees.

In January 2017, the Veteran was afforded a VA examination. The examiner noted a diagnosis of patellofemoral pain syndrome. The Veteran reported daily pain and stiffness, episodes of knees buckling, and swelling a few times per month. She reported flare-ups occurring several times per month due to prolonged walking or strenuous activity and which caused increased pain, swelling, throbbing, and aching. She reported functional impairment resulting in pain and stiffness while doing household chores, driving, and walking long distances. 

On examination, she had right knee limitation of flexion to 130 degrees with pain and extension to 0 degrees without pain. There was pain on weight-bearing, tenderness to palpation of the inferior patella, and objective evidence of crepitus. She had left knee limitation of flexion to 135 degrees with pain and extension to 0 degrees without pain. There was pain on weight-bearing, tenderness to palpation of the inferior patella, and objective evidence of crepitus. She had no additional limitation of motion following repeated use testing. The examiner noted that pain limited functional ability with repeated use over a period of time and with flare-ups and swelling, and that the Veteran had disturbance of locomotion, interference with sitting, swelling several times per month, pain with prolonged walking or sitting, pain on passive range of motion, and pain when not bearing weight. Muscle strength was normal, there was no muscle atrophy, no ankylosis, no subluxation or instability in either knee, and no meniscus disorder. The examiner indicated that the Veteran had bilateral "shin splints" (medial tibial stress syndrome) which caused occasional mild anterior lower leg pain. The examiner noted that the Veteran worse knee braces daily.

The Veteran's right and left knee disability are manifested by no more than pain, feelings of giving way, swelling, cramping, aching, stiffness, tenderness to palpation, warmth, redness, flare-ups, fatigability, lack of endurance, deformity, incoordination, decreased speed of motion of the joint, difficulty using the stairs, pain when standing or sitting for prolonged periods, difficulty driving, subluxation, dislocation, locking, crepitus, laxity, effusion, instability, limitation of extension to 10 degrees with pain and limitation of flexion to 90 degrees with pain, and medial tibial stress syndrome which caused occasional mild anterior lower leg pain. She had no ankylosis, muscle atrophy, or meniscus disorder. 

For both the right and left knee, a 20 percent rating is warranted for episodes of locking, pain, and effusion. The current 10 percent ratings for subluxation or instability and the 10 percent ratings for limitation of flexion adequately reflect the Veteran's limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 20 percent rating is not warranted in either knee for subluxation or instability as the Veteran did not have moderate disability. In fact, the January 2011 and January 2017 VA examinations found no evidence of instability. 

A 20 percent rating is not warranted in either knee for limitation of flexion as the Veteran did not have limitation of flexion limited to 30 degrees. The disability does not warrant assignment of a separate compensable rating for tibia impairment or for limitation of extension as such an evaluations would constitute pyramiding. 38 C.F.R. § 4.14. The Veteran has been rated under the diagnostic criteria which afford her the greatest benefit for her disability.

B.  GERD

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

The Veteran's GERD has been rated by analogy to chronic enteritis. The diagnostic code for chronic enteritis directs that the Veteran should be rated as for irritable colon syndrome. 38 C.F.R. § 4.114, Diagnostic Code 7325.

A noncompensable rating is warranted for mild irritable colon syndrome resulting in disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent rating is warranted for moderate irritable colon syndrome resulting in frequent episodes of bowel disturbance with abdominal distress. A 30 percent rating is warranted for severe irritable colon syndrome resulting in diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.

A 10 percent rating for hiatal hernia is warranted for two or more of the symptoms for the 30 percent rating of less severity. A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.




On her January 2005 report of medical history at service separation, the Veteran reported heartburn and indigestion about 4 to 5 times per week and irritable stomachaches approximately 3 to 4 times per week. At her July 2005 VA examination, the Veteran reported taking medication daily to treat her heartburn. In her July 2006 statement, the Veteran wrote that GERD had occurred 41 times in a 5 month period. She reported symptoms of a burning sensation in her chest and stomach, feeling full, bloated, and like the contents of her stomach were backing up toward her throat, and, during the most severe cases, stomachaches and an inability to sleep. 

At her December 2007 VA examination, she reported losing 18 pounds in the prior year, monthly nausea, monthly constipation, and monthly bloating and distension. She stated that she had daily reflux and abdominal pain after eating and that she took daily medication that provided some relief from her symptoms. She reported no vomiting or diarrhea. An August 2008 VA treatment record states that the Veteran had ongoing reflux and her medication was increased. A June 2008 VA treatment record states that the Veteran's GERD was getting worse and that she had possible melena. 

At her January 2011 VA examination, the Veteran reported symptoms of upset stomach, bloating, food backing up in to the throat, and heartburn. She stated that she took medication daily. She reported weekly nausea, vomiting less than once per week, occasional substernal pain moderate in nature, daily heartburn, and daily regurgitation. The examiner noted a moderate effect on exercise, sports, feeding, and toileting.

An August 2015 VA treatment record states that the Veteran had persistent GERD symptoms with some bloating and loose stools. A September 2015 VA treatment record states that the Veteran was being treated with protein pump inhibitor therapy but that her symptoms were not improving. She reported heartburn with some regurgitation, water brash, and globus. She reported that had daily and nocturnal symptoms and intermittent epigastric pain and bloating. She reported no melena, hematemesis, or unintentional weight loss. A May 2016 VA treatment record states that the Veteran had constant low-grade queasy abdominal discomfort, bright red blood with every bowel movement that usually takes a while to slow down, and no melena.

At her January 2017 VA examination, she reported continuing to take daily medication for her GERD symptoms. On examination, she had symptoms of persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance caused by esophageal reflux at least four times per year and lasting less than one day each time, and nausea occurring four or more times per year.

The rating schedule does not specifically address GERD. In such situations, it is permissible to evaluate the veteran's service-connected disability under provisions of the rating schedule which pertain to a closely-related disease or injury which is analogous in terms of the function affected, anatomical localization and symptomatology. 38 C.F.R. § 4.20 (2016). The Veteran had been rated by analogy to chronic enteritis. The rating criteria for hiatal hernia, however, is more analogous to the Veteran's disorder and provides for a higher maximum rating. Given that the rating criteria for hiatal hernia is more favorable to the Veteran, her GERD is more appropriately rated under diagnostic code 7346.

The Veteran's GERD caused daily heartburn, feeling full, bloating, loose stools, sleep disturbance at least four times per year, weekly nausea, monthly constipation, daily reflux, daily regurgitation, constant abdominal discomfort, substernal pain, epigastric pain, vomiting less than once per week, water brash, globus, and bright red blood with bowel movements. She had no melena, hematemesis, or unintentional weight loss. Given these facts, the Veteran's GERD most closely approximates a 30 percent rating. 38 C.F.R. § 4.7. A 60 percent rating is not warranted as the Veteran did not have material weight loss or hematemesis or melena. Although she reported at her December 2007 VA examination that she had lost 18 pounds in the prior year, there was no indication by the examiner that this weight loss was "material." A June 2008 VA treatment record did indicate that the Veteran had "possible melena," but that was never confirmed and subsequent VA examination reports and treatment records indicated that the Veteran did not have melena.

C.  Migraine Cephalgia

Migraine headaches are rated according to diagnostic code 8100. A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months. A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months. A noncompensable rating is warranted for migraines with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

On her January 2005 report of medical history at service separation, the Veteran reported severe headaches approximately 2 to 3 times per month that wake her from her sleep or for which sleep does not help her symptoms. 

In March 2006, the Veteran was afforded a VA examination. She reported bi-temporal pain and throbbing that radiated from her temples to the top of her head and the back of her neck. The headaches occurred once per month and lasted 2 to 3 days each. She reported photophobia, phonophobia, visual blurring, and nausea, but no vomiting. The headaches were sometimes incapacitating and required her to lie down and take over-the-counter medication. On her April 2006 notice of disagreement (NOD), the Veteran stated that the examination report was incorrect and that she reported that her headaches occurred 10 to 15 times per month. She stated that, although she had not missed any work due to her headaches, that was because she did not have any paid time off and could not afford to take leave for her headaches.

In a July 2006 statement, the Veteran wrote that she had had 59 headaches in the prior 5 months. She stated that they varied in length lasting from one day up to a full week. She reported that her headaches caused throbbing, aching, pain that traveled into her neck, pain over her eyes and nose, blurred vision, caused her to see spots, interfered with her sleep, woke her out of a sound sleep, and photophobia. On her VA Form 9, the Veteran wrote that medication did not stop the pain when she had a migraine. 

At her December 2007 VA examination, the Veteran reported headaches occurring on a monthly basis which lasted from 2 to 3 days at a minimum and could last up to a week. Her headaches caused constant throbbing pain that sometimes would wake her from her sleep and which spread across her forehead, top, side, and back of her head, behind her eyes, and down her neck. She reported spots in her vision, photophobia, and phonophobia. She stated that she had missed 7 work days in the prior year due to her headaches and that her headaches had interfered with family or recreational activities 7 times in the prior year. She reported flare-ups of her migraines due to stress and fatigue and that rest and medication improved her symptoms.

An October 2009 VA treatment record states that the Veteran reported 6 to 7 headaches per month which started while she was sleeping, and caused throbbing, photophobia, and phonophobia. At her January 2011 VA examination, the Veteran reported headaches occurring 3 to 4 times per month, sometimes more frequently, and which lasted up to 1.5 weeks in duration. Most of her migraine attacks were prostrating and she would take over-the-counter medication to help with her symptoms.

A May 2012 VA treatment record states that the Veteran reported headaches that occurred nearly every day while she was working and lasted 3 to 4 hours each day. The examiner noted these headache symptoms were suggestive of obstructive sleep apnea or may be related to depression and anxiety. 

A December 2015 private treatment record states that the Veteran had migraine headaches 4 to 5 times per month. A May 2016 VA treatment record states that the Veteran reported throbbing headaches with light sensitivity and triggered by stress.

At her January 2017 VA examination, the Veteran reported headache symptoms of pulsating or throbbing head pain, pain on both sides of her head, pain worsening with physical activity, sensitivity to light, and sensitivity to sound. The headaches typically lasted more than 2 days at a time, were prostrating, and occurred on average once per month. The examiner noted that when the Veteran had a migraine headache, she could not leave the house, drive, or do household chores. A February 2017 VA treatment record states that the Veteran's headaches occur 2 to 3 times per month.

The Veteran's migraine disorder caused prostrating headaches which occurred up to 6 to 7 times per month and lasted up to 1.5 weeks each and which caused symptoms of radiating pain, throbbing, sleep disturbance, photophobia, phonophobia, visual blurring, seeing spots, and nausea. Although she also reported daily headaches in May 2012, the clinician at that time did not attribute her symptoms to her migraine headache disorder and those symptoms will not be considered in determining the Veteran's rating. The Veteran's migraine headache symptoms most closely approximate a 50 percent rating. 38 C.F.R. § 4.7. This is the maximum rating for this disability.

ORDER

A 20 percent rating for right knee episodes of locking, pain, and effusion is granted since March 21, 2005.

A 20 percent rating for left knee episodes of locking, pain, and effusion is granted since March 21, 2005.

A rating in excess of 10 percent since March 21, 2005, for right knee laxity and instability is denied.

A rating in excess of 10 percent since March 21, 2005, for left knee laxity and instability is denied.

A rating in excess of 10 percent since March 21, 2005, for right knee patellofemoral syndrome is denied.

A rating in excess of 10 percent since March 21, 2005, for left knee patellofemoral syndrome is denied.

A rating of 30 percent since March 21, 2005, for GERD is granted.

A rating of 50 percent since March 21, 2005, for migraine cephalgia is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


